CORRECTED EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR § 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.

Specification
The wording of a design patent claim is statutory (37 CFR 1.153).  Accordingly, the claim has been amended to read --Claim: The ornamental design for a HEARING AID MAINTENANCE SYSTEM as shown and described.--

Conclusion 
The claim is in condition for allowance.  

Any inquiry concerning this communication from the examiner should be directed to Eliza Harvey (previously, Bennett-Hattan) whose telephone number is (571) 272-7476, and whose work schedule is normally Monday-Thursday, 9:00 am-5:00 pm (EST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, you may contact examiner's supervisor, Sheryl Lane, at (571) 272- 7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/ELIZA Z HARVEY/
/ELIZA Z BENNETT-HATTAN/Examiner, Art Unit 2915